Citation Nr: 1533583	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Scott E. Schermerhorn, Esq.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 1963 to September 1963, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2011 and February 2014, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, based upon his service personnel records, he was exposed to herbicides while serving at Eglin Air Force Base (AFB) in 1963. 

2.  The medical evidence of record establishes that he has been diagnosed with diabetes mellitus, type 2.



CONCLUSION OF LAW

Diabetes mellitus, type 2, is presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Diabetes Mellitus, type 2, to Include as Due to Exposure to Herbicides 

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2.  He asserts he was exposed to herbicides while stationed at Eglin Airforce Base.

Applicable Laws

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under VA law, diabetes mellitus, type 2, is a disease deemed associated with herbicide agent exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  If herbicide exposure is found by means other than serving in Vietnam, the presumptions of this regulation regarding disabilities being caused by the herbicide agent (as defined by 38 C.F.R. § 3.307(a)(6)) still apply. 

Establishing a presumptive disability in this case turns on whether the Veteran was exposed to herbicides as listed in § 3.307(a)(6).  Additionally, despite the foregoing presumptive provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Facts & Analysis

The Veteran asserts that while training with the Army Rangers at Eglin AFB, he spent the entire time, both day and night, outside in the open air of the fields, close to where herbicides were being sprayed in 1963.  See April 2008 and June 2009 statements.  Furthermore, the Veteran asserts that while training with the Rangers, the unit mistakenly entered a restricted area and were informed that no one should be in that area due to the spraying of herbicides.  See September 2012 statement.

The Veteran's service personnel records show that he was stationed with the 29th Infantry Regiment at Fort Benning, Georgia.  Evidence indicates it was common for infantry soldiers assigned to the 29th Infantry to be detailed to Eglin AFB to support Army Ranger training.  See January 2010 Report of General Information.  Therefore, the RO determined that it was reasonable to conclude that the Veteran was detailed to Eglin AFB during his assignment to the 29th Infantry Regiment in 1963.  See January 2010 Verification of Assignment to Locations Where Herbicides May Have Been Used. 

The Department of Defense reported early herbicide testing was conducted at Eglin AFB during the period of November - December 1952 and March - April 1953.  Additional testing of herbicide spraying techniques was conducted at Eglin AFB, to include a 2-square mile area of Eglin AFB, from March 1962 to January 1971.  See 
April 2009 Herbicide Use at Eglin AFB Memorandum.

The Board notes that the April 2009 Memorandum confirms that herbicides were used at Elgin AFB, during the time the Veteran was assigned there.  Although the Memorandum notes that exposure cannot be conceded just by virtue of the Veteran's presence at the Eglin AFB, the Board finds the Veteran's statements as to his in-service herbicide exposure to be consistent with his military duties.  His statements regarding what he personally experienced in service are highly consistent with his duties as participating in Army Ranger training.  The Board notes that the RO determined that the Veteran was not exposed to herbicides because the Army Ranger training took place in the B section of Eglin AFB and the curriculum did not warrant any solider to travel to the C section of the base, where herbicides were documented to have been sprayed.  See September 2014 Memorandum.  Importantly, however, the Veteran has indicated that his unit inadvertently strayed into the restricted areas while training.  See September 2012 statement.

VA has confirmed that herbicides were employed at Eglin AFB over a two-mile square area during the period when the Veteran was stationed at the military facility.  Furthermore, the Board finds the Veteran's statements regarding his duties at Eglin AFB to be credible.  Thus, when reasonable doubt is resolved in his favor, the Board finds that the Veteran was exposed to the herbicides while stationed at Eglin AFB during active duty service.

The medical evidence of record shows a current diagnosis of diabetes mellitus, type 2, as evidenced by a March 2008 statement from a private physician.  See March 2008 statement from Dr.B.  

As VA has acknowledged that an etiological relationship exists between herbicide exposure and the onset of diabetes mellitus, type 2, the Board concludes that the Veteran's diabetes mellitus, type 2, is presumed to be related to the in-service exposure, as there is no affirmative evidence to the contrary.  Therefore, service connection is warranted for diabetes mellitus, type 2.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


